PER CURIAM.
We issued a writ of certiorari on the basis of a petition therefor which made a prima facie showing of jurisdiction. After consideration of briefs and oral arguments, we have concluded that the writ was improvidently issued. We have concluded that there is no jurisdictional conflict between the decision of the District Court of Appeal, 143 So.2d 828, and the prior decision of this Court in City of Miami Beach v. Perell, Fla., 52 So.2d 906. See also Frix v. Beck, Fla.App., 104 So.2d 81; Bloomfield v. Mayo, Fla.App., 119 So.2d 417; Teston v. City of Tampa, Fla., 143 So.2d 473. Accordingly the writ is discharged.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and THORNAL, JJ., concur.